Citation Nr: 0947996	
Decision Date: 12/18/09    Archive Date: 12/31/09

DOCKET NO.  09-09 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for depression and 
anxiety as secondary to the service-connected disability of 
residuals of a left wrist injury with ganglion cyst.

2.  Entitlement to an increased rating for residuals of a 
left wrist injury, currently evaluated as 20 percent 
disabling.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1985 to April 
1988. 
 
These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Buffalo, New York.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Board initially notes that the Veteran indicated during 
his July 2009 hearing that his condition had worsened since 
his last VA examination with increased pain and disability in 
his left wrist.  Thus, an additional examination should be 
afforded the Veteran to ascertain the current residuals of 
his left wrist injury.

Concerning the Veteran's claim for depression and anxiety as 
secondary to the service-connected residuals of a wrist 
injury, the Board notes that the Veteran has been diagnosed 
with depression and anxiety as well as other psychiatric 
conditions but has not been afforded a VA examination to 
ascertain if a psychiatric condition is secondary to the 
Veteran's wrist injury.  VA has a duty to assist veterans by 
providing medical examinations when necessary to decide the 
claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006), 
citing 38 U.S.C. § 5103A(d)(2); Paralyzed Veterans of Am. v. 
Sec'y of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 
2003); Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 
2003); 38 C.F.R. § 3.159(c)(4)(i).  On remand, the Veteran 
should be afforded a VA examination to determine the 
relationship, if any, between a psychiatric disorder and his 
service-connected condition. 

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA treatment records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims 
file any pertinent records adequately 
identified by the Veteran, including any 
ongoing medical records from the Buffalo 
VA healthcare system.

2.  Schedule the Veteran for an additional 
examination to ascertain the current 
residuals of his in-service wrist injury.  
The examiner should indicate all relevant 
ranges of motion.  The examiner should 
describe the extent of any weakness, 
weakened movement, excess fatigability, 
incoordination, pain on movement and 
swelling.  The examiner is also asked to 
identify any objective evidence of pain or 
functional loss due to pain, including 
limitation of motion due to pain.  The 
examiner should also express an opinion as 
to whether there would be additional 
limits on functional ability on repeated 
use or during flare-ups (if the Veteran 
describes flare-ups), and, if feasible, 
express this in terms of additional 
degrees of limitation of motion.  If this 
is not feasible, the examiner should so 
state.

3.  Schedule the Veteran for a VA 
examination to ascertain whether the 
Veteran's has a current psychiatric  
disorder which is secondary to his 
service-connected wrist condition or is 
otherwise related to service.  The 
examiner must review the Veteran's claims 
file in conjunction with the examination.  
Specifically, the examiner should opine 
whether the Veteran's psychiatric disorder 
is more likely, less likely, or at least 
as likely as not related to the Veteran's 
service-connected residuals of a left 
wrist injury or otherwise related to 
service.  (The term, "as likely as not" 
does not mean "within the realm of 
medical possibility," but rather that the 
evidence of record is so evenly divided 
that, in the examiner's expert opinion, it 
is as medically sound to find in favor of 
the examiner's conclusion as it is to find 
against it.).  The examiner should set 
forth the complete rationale for all 
opinions expressed and conclusions 
reached.  

4.  Thereafter, the claims should be 
readjudicated.  If the benefits sought on 
appeal remain denied, the Veteran and his 
representative should be issued a 
supplemental statement of the case and 
given an opportunity to respond before the 
case is returned to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).

_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

